DETAILED ACTION
	This is the first Office action on the merits of Application No. 17/331,291. The preliminary amendment filed on June 8, 2021 has been entered.  Claims 1-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 26, 2021 and September 7, 2021 have been considered by the examiner.
The listing of references in the specification (paragraphs [0009]-[0011], [0015] and [0061]) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The replacement drawings were received on June 8, 2021.  
The drawings are objected to because of the following informalities:
Fig. 2 contains ten different figures, each showing a different embodiment of the locking member. Each of these figures must be separately numbered in accordance with 37 C.F.R. 1.84(u), and not embraced by a bracket which indicates an exploded view.  
It is not clear whether Fig. 14 is an exploded view or two separate figures. If it is an exploded view the two parts should be embraced by a bracket as required by 37 C.F.R. 1.84(h)(1). If it is two separate figures they should be separately numbered in accordance with 37 C.F.R. 1.84(u).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “blocking structure” in claims 1, 2, 4, 6, 7, 15 and 17. 
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The blocking structure is interpreted to cover a rib, protuberance, or protrusion on the locking member and/or first coupling member as described in paragraph [0070] and other equivalent formations on the locking member and/or first coupling member that function to prevent abutting engagement of the locking member with the first coupling member, while rotation of the first coupling member in an engagement direction relative to the second coupling member is above a predetermined rotational speed.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 does not end with a period in accordance with MPEP 608.01(m). It is suggested that in line 2 of the claim “member; and” should be changed to --member.--  Appropriate correction is required.
Applicant is advised that should claim 1 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Since “blocking structure” and “blocking means” are both interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 21 cover the same thing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 2, 4, 6 and 21 the phrase “associated with” or “associated only with” is indefinite because it does not particularly point out the manner in which the blocking structure (or means) is associated with the locking member and/or first coupling member. For purposes of examination the phrase “associated with” is being interpreted as meaning “provided on” and the phrase “associated only with” is being interpreted as meaning “provided only on”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-15, 17, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,844,693 (Pawley).
  Regarding claim 1, Pawley discloses a coupling assembly (see e.g. Fig. 1 and the abstract) comprising: first and second coupling members (notch plate 14 and pocket plate 10, respectively) including first and second coupling faces (inside surfaces 26, 30), respectively, in close-spaced opposition with one another, wherein at least one of the coupling members is mounted for rotation about an axis (column 2, lines 43-48); a locking member (34) disposed between the coupling faces of the coupling members, the locking member being movable between (i) a coupling position characterized by abutting-engagement of the locking member with each of the first and second coupling members and (ii) an uncoupling position characterized by non-abutting engagement of the locking member with at least the first coupling member (column 2, lines 54-61); and a blocking structure (44 and/or 62) associated with at least one of the locking member and the first coupling member, wherein the blocking structure prevents the locking member from entering the coupling position, and thereby prevents abutting engagement of the locking member with the first coupling member, while rotation of the first coupling member in an engagement direction (24) relative to the second coupling member is above a predetermined rotational speed. See column 5, line 59 to column 6, line 3 which describes the surface portion 44 as being “operative to periodically urge the strut 34 towards a position characterized by non-abutting engagement of the strut 34 with the first member 14 of the assembly upon rotation of the first member 14 in the first direction (indicated by arrow 24) relative to the second member 10 of the assembly above a predetermined RPM to prevent abutting engagement of the first end surface 36 of the strut 34 with a shoulder 45 of the first member 14; and column 6, lines 54-67  which describes how the surface portion 62 “prevents a given strut 34 from ‘tipping into’ a given recess 28 as the plate or member 12 rotates in the first direction 24 relative to the driven member 14 above a predetermined RPM of the member 12 relative to the member 10.”
Regarding claim 2, the blocking structure (44) is associated only with the locking member (34).  
Regarding claim 4, the blocking structure (62) is associated only with the first coupling member (14).  
Regarding claim 6, the blocking structure (44 and 62) is associated with both the locking member (34) and the first coupling member (14).  
Regarding claim 7, the abutting-engagement of the locking member (34) with the first coupling member (14) in the coupling position is further characterized by abutting-engagement of a nose (36) of the locking member with a shoulder (45) of the first coupling member; and the blocking structure (44 and/or 62) preventing the locking member from entering the coupling position thereby prevents abutting engagement of the nose of the locking member with the shoulder of the first coupling member. See column 5, line 59 to column 6, line 3 and column 6, lines 54-67.
Regarding claim 8, the first coupling member is a notch plate (14) and the second coupling member is a pocket plate (10). See column 5, lines 1-5. 
Regarding claim 9, the coupling assembly is a controllable or selectable one-way clutch assembly. See column 3, lines 15-16.
Regarding claim 10, the coupling assembly further comprises: a selector plate (20) between the coupling faces (26, 30) and operable to control a position of the locking member (34), the selector plate having at least one opening (46) which extends completely therethrough to allow the locking member to extend therethrough to the coupling position. See column 6, lines 14-31.  
Regarding claim 11, the predetermined rotational speed is within a range of one to 200 revolutions per minute. See e.g. column 4, lines 28-32. 
Regarding claim 12, the coupling assembly further comprises: a biasing member (the not-shown coil spring disposed in a recess 50, see column 6, lines 37-39) carried by the second coupling member (10) to urge the locking member (34) toward the coupling position.  
Regarding claim 13, the locking member (34) is movable between the coupling and uncoupling positions by pivoting (about an axis located near the end surface 38 of the member 34). 
Regarding claim 14, the locking member is a strut (34). See e.g. column 5, line 55.   
Regarding claim 15, Pawley discloses a locking member (34) for use in a coupling assembly (see e.g. Fig. 1 and the abstract) having first and second coupling members (notch plate 14 and pocket plate 10, respectively), the locking member comprising: a body (defined between the ends 36, 38); and a blocking structure (44) on a portion (40) of the body, wherein the blocking structure prevents the locking member from entering a coupling position, characterized by abutting-engagement of the locking member with each of the first and second coupling members, while rotation of the first coupling member in an engagement direction relative to the second coupling member is above a predetermined rotational speed.  See column 5, line 59 to column 6, line 3 which describes the surface portion 44 as being “operative to periodically urge the strut 34 towards a position characterized by non-abutting engagement of the strut 34 with the first member 14 of the assembly upon rotation of the first member 14 in the first direction (indicated by arrow 24) relative to the second member 10 of the assembly above a predetermined RPM to prevent abutting engagement of the first end surface 36 of the strut 34 with a shoulder 45 of the first member 14.
Regarding claim 17, the body includes a nose (36); the abutting-engagement of the locking member with the first coupling member in the coupling position is further characterized by abutting-engagement of the nose with a shoulder (45) of the first coupling member (14); and the blocking structure preventing the locking member from entering the coupling position thereby prevents abutting engagement of the nose with the shoulder of the first coupling member. See column 5, line 59 to column 6, line 3.
  Regarding claim 21, Pawley discloses a coupling assembly (see e.g. Fig. 1 and the abstract) comprising: first and second coupling members (notch plate 14 and pocket plate 10, respectively) including first and second coupling faces (inside surfaces 26, 30), respectively, in close-spaced opposition with one another, wherein at least one of the coupling members is mounted for rotation about an axis (column 2, lines 43-48); a locking member (34) disposed between the coupling faces of the coupling members, the locking member being movable between (i) a coupling position characterized by abutting-engagement of the locking member with each of the first and second coupling members and (ii) an uncoupling position characterized by non-abutting engagement of the locking member with at least the first coupling member (column 2, lines 54-61); and blocking means (44 and/or 62) associated with at least one of the locking member and the first coupling member, wherein the blocking means prevents the locking member from entering the coupling position, and thereby prevents abutting engagement of the locking member with the first coupling member, while rotation of the first coupling member in an engagement direction (24) relative to the second coupling member is above a predetermined rotational speed. See column 5, line 59 to column 6, line 3 which describes the surface portion 44 as being “operative to periodically urge the strut 34 towards a position characterized by non-abutting engagement of the strut 34 with the first member 14 of the assembly upon rotation of the first member 14 in the first direction (indicated by arrow 24) relative to the second member 10 of the assembly above a predetermined RPM to prevent abutting engagement of the first end surface 36 of the strut 34 with a shoulder 45 of the first member 14; and column 6, lines 54-67  which describes how the surface portion 62 “prevents a given strut 34 from ‘tipping into’ a given recess 28 as the plate or member 12 rotates in the first direction 24 relative to the driven member 14 above a predetermined RPM of the member 12 relative to the member 10.”

Allowable Subject Matter
Claims 3, 5, 16, 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 11,162,543 discloses a pawl clutch having a feature that rejects a pawl from engagement above a speed differential threshold. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656